DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 1 and 11 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior art, Uno et al. (US 2016/0266074) in view of Sarwar et al. (US Patent No. 9,341,638) and further in view of Tokunage et al. (US Patent Application Publication No. 2013/0009988) combination fail to disclose or suggest one or more of the features of the independent claim 1.
In summary, Uno discloses a predetermined sample pretreatment operation (e.g. the extraction, purification, condensation, or constant-volume sampling of some of the analytes) is performed to prepare a sample to be analyzed. The prepared sample is put in the micro-syringe 11. In the case of the syringe spike, after the aforementioned sample pretreatment operation is completed, the various surrogates are added to the pretreated sample.
Sarwar teaches a samples list screen, and the display screen mainly includes a setting/input display section. Included in addition to this section are a status display section  which represents status of the apparatus, a date, and other information, a global menu display section 506 which indicates, for example, a measurement starting or ending instruction to the automatic analyzer: a setting information input unit configured to receive the setting information to be set in the setting unit.
Tokunaga discloses the operator can visually and easily confirm the states of the samples in the sample trackings accommodated and displayed in the pretreatment disk display area and the sample accommodation unit display area on the basis of legend symbols using the sample legend controlled to display a "bar-code" error icon for the target sample on the sample tracking screen  and the sample list screen.
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 1.
Specifically, the prior arts fail to teach a pretreatment apparatus comprising: at least one processor configured to implement: a pretreatment unit configured to subject to a pretreatment a sample to be analyzed by an analysis device; an analysis condition input unit configured to receive an analysis condition input; a communication unit configured to transmit to the analysis device the analysis condition received by the analysis condition input unit; a control unit configured to control the pretreatment unit, and control the analysis device based on the analysis condition transmitted to the analysis device; a setting unit configured to set setting information for the pretreatment unit and the analysis device; a setting information input unit configured to receive the setting information to be set in the setting unit; and a display unit configured to display a setting screen for inputting the setting information at the setting information input unit, the display unit being configured to display icons each corresponding to a process step of a series of process steps of the pretreatment unit and the analysis device on the setting screen in a manner that can specify an order of performing the series of process steps, display an icon for a first shutdown step and an icon for a second shutdown step in association with the icons each corresponding to a process step of the series of process steps, the first shutdown step being performed when the pretreatment unit and the analysis device end the process steps without causing an error, the second shutdown step being performed when the pretreatment unit and the analysis device end the process steps as an error is caused while the process steps are performed, and when a user selects one of the icons each corresponding to a process step of the series of process steps, the icon for the first shutdown step, and the icon for the second shutdown step, display an input screen on the setting screen for inputting the setting information for a process step corresponding to the selected icon.
The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 2-10 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171